Opinion issued September 23, 2014.




                                     In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-14-00663-CV
                         ———————————
               IN RE JAMES WESTLY GROVES, Relator



           Original Proceeding on Petition for Writ of Mandamus




                       MEMORANDUM OPINION

     Relator, James Westly Groves, has filed a petition for writ of mandamus

contending that respondent, the Honorable James Lombardino, abused his
discretion in excluding the testimony of a psychologist as an expert witness at trial

in the underlying proceeding.1

      We deny the petition for writ of mandamus.



                                     PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




1
      The underlying case is In the Interest of A.F.G. and B.D.G, Cause No. 2008-14866, in the
      308th District Court of Harris County, Texas, the Honorable James Lombardino
      presiding.

                                             2